Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species I, Subspecies 1B, Subspecies 2A, Subspecies 3B, and Subspecies 4A in the reply filed on 05/17/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17-24 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hand (US Patent 6,701,553) in view of Official Notice.
Regarding Claim 17, Hand discloses a surgical patient support apparatus (10) comprising: 
a foundation frame (18) comprising a drive shaft (92) and a means for rotation (136); 
a support top (14) coupled to the drive shaft of the foundation frame to rotate with the drive shaft, the support top configured to rotate about a top axis (95) extending along the length of the support top relative to the foundation frame, wherein the means for rotation is configured for an engaged mode so that the support top is driven to be rotated about the top axis, and a disengaged mode (see Col. 4, Lines 57-59) wherein the means for rotation includes a means for engagement of the drive shaft in the engaged mode. Hand generally discloses a clutch mechanism that engages and disengages the motor from the drive shaft. Hand does not explicitly teach so that the support top is free to be manually rotated about the top axis in the disengaged mode. Examiner takes Official Notice that clutch mechanisms that allow for manual free rotation are well known in the art. These types of clutch mechanisms are known by skilled artisans to allow for free rotation when the motor is not engaged. It would have been obvious to one having ordinary skill in the art to modify the clutch mechanism of Hand with a clutch mechanism that allows for manual rotation in order to provide a fail-safe way to rotate the patient support in case the motor fails. 
Regarding Claim 18, Hand discloses wherein the foundation frame further comprises a first column (18) and a second column (16), the drive shaft is coupled to the first column, the second column comprising a second shaft (72), wherein the support top is further coupled to the second shaft of the second column and the support top is disposed between the first column and the second column.
Regarding Claim 19, Hand discloses an extension (12) extending from a lower portion of the first column to a lower portion of the second column.
Regarding Claim 20, Hand discloses first casters (20) coupled to the first column and second casters (20) coupled to the second column. Hand does not disclose wherein the first and second casters are lockable.  Examiner takes Official Notice that lockable casters are well known within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the casters of Hand to be lockable in order to prevent any unnecessary movements of the patient support when a patient is in a desired position. 
Regarding Claim 21, Hand discloses a remote control (84 and 86, see Fig. 23)), wherein the remote control is configured to activate powered rotation of the support top when the means for engagement is in the engaged mode (see Col. 4, Lines 15-30).
Regarding Claim 22, Hand discloses a means for locking (160), wherein the means for locking resists rotation of the drive shaft and the support top when in a braked position.
Regarding Claim 23, Hand discloses wherein the support top is configured to be moved from a first vertical position (Fig. 3) to a second vertical position (Fig. 4).
Regarding Claim 24, Hand discloses a rotation display (84), but fails to disclose the rotation display indicating a rotation angle of the rotation system.  Examiner takes Official Notice that rotation displays indicating a rotation angle are well known within the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display of indicate a rotation angle of the rotation system. The motivation would have been to notify a caregiver the current angle of rotation of the patient support apparatus to ensure the apparatus is operating correctly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,968,503 in view of Hand (US Patent 6,701,553). 
Regarding Claim 1 of the instant application, claim 1 of the ‘503 patent discloses the bulk of the instant application’s claim except for details concerning the first and second columns, second shaft, extension, and the support top located above the extension.   Hand teaches all of the missing aspects between the conflicting claims.  For instance, Hand teaches a first column (18) and a second column (16), the drive shaft is coupled to the first column, the second column comprising a second shaft (72), wherein the support top is further coupled to the second shaft of the second column and the support top is disposed between the first column and the second column.  It would have been obvious to modify the ‘503 patent with the first and second columns of Hand as required. Thus the instant application’s claim 1 is patentably indistinct from Claim 1 of the ‘503 patent.

Allowable Subject Matter
Claims 1-16 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,  a specific construction of the drive coupler not currently seen in the prior art of record is required. Hand generally requires a drive coupler without providing details of construction. 
Regarding Claim 7, the prior art of record fails to discloses a user control that decouples the drive shaft as required.  
Regarding Claim 25, similar to claim 1, the rotation system of Hand (136) does not provide specific details of construction, and it is doubtful an engagement member that couples to the first shaft could be included on Hand’s rotation system. Therefore, a case for obviousness could not be made for Claims 1, 7, or 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC J KURILLA/Primary Examiner, Art Unit 3619